—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlap, J.), rendered May 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court providently exercised its discretion in summarily denying, without a hearing, the defendant’s motion to set aside the verdict based on juror misconduct, as the application was supported only by hearsay allegations contained in an affidavit of defense counsel (see, People v Friedgood, 58 NY2d 467, 473; People v Cervantes, 242 AD2d 730, 731).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.